Citation Nr: 1734653	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for headaches, to include as secondary to a service-connected post fractured mandible disability. 

3. Entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1975 to July 1976, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has sleep apnea, a left shoulder condition, and headaches that are related to his active service.  For the reasons listed below, the Board finds that the Veteran is entitled to VA examinations to address the nature and etiology of each of his claimed conditions.  



A. Left Shoulder Condition

In regard to his left shoulder condition, the Veteran contends that it is related to an in-service incident where he fell while performing training maneuvers in Puerto Rico in 1978.  See April 2017 Board Hearing Transcript at 3-4.   In a June 2017 examination, a physician noted that the Veteran had a partial left shoulder tear and tendinopathy of the supraspinatus tendon.  See June 2017 Private Treatment Records.  The physician also noted that mild rotator cuff impingement was suspected.  Moreover, the Veteran provided a statement from his wife, who wrote that the Veteran experienced constant left shoulder pain.  See April 2017 Lay Statement.  Further, the Veteran's October 2002 Report of Medical History noted that he had a painful left shoulder.  See October 2002 Report of Medical History.  


B. Sleep Apnea

With regard to the Veteran's claim for service connection for sleep apnea, in September 2008, the Veteran was diagnosed with sleep apnea.  See September Private Treatment Records.  The Veteran reported that his sleep disturbances began when he was on active duty at approximately the age of 21.  See April 2017 Board Hearing Transcript at 16.  Further, the Veteran provided a statement from a former National Guard colleague who served with the Veteran, who stated that, while attending field training exercises, he frequently shared living quarters with the Veteran and observed the Veteran snore and then wake up gasping for air.  See Lay Statement from R.Q.  


C. Headaches

Turning to the Veteran's claim for service connection for headaches, in June 2013, the Veteran was diagnosed with headaches, to include migraine headaches.  See June 2013 VA Examination.  In opining that the Veteran's headaches were less likely than not incurred or caused by an injury or event in service, the examiner cited four separate in-service treatment records, which failed to note signs that the Veteran experienced headaches.  Specifically, the examiner noted that the Veteran's October 2002 physical examination indicated that the Veteran did not have a head injury and contained no mention of headaches.  However, the record shows that the Veteran's October 2002 Report of Medical History does, in fact, reflect that the Veteran reported experiencing frequent or severe headaches.  

The Veteran stated that he was involved in an incident in June 1982 in which he was struck in the forehead, during which the Veteran fractured his jaw and lost consciousness.  See June 2013 VA Examination.  The Veteran's June 1982 service treatment records note that the Veteran had a bump on his right forehead, a jaw injury, and that the Veteran had lost consciousness due to an altercation.  See June 1982 Service Treatment Records.  The Veteran reported that he used over-the-counter medication on a frequent basis since the June 1982 incident.  See June 2013 VA Examination.  

In a July 2009 rating decision, the Veteran was granted service connection for a post fractured mandible.  Further, during the April 2017 Board hearing, the Veteran testified that he began having headaches at the age of 18, and stated that after the above mentioned 1982 incident, his headaches became worse and more frequent.  See April 2017 Board Hearing Transcript at 12-14.  The Veteran also testified that chewing food caused discomfort and earaches.  

D. Analysis

In June 2009, VA rendered a formal finding that it could not locate the some of the Veteran's service treatment records (STRs), and that future efforts would be futile.  See June 2009 VA Letter.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has not been afforded VA examinations to address the nature and etiology of his sleep apnea and left shoulder condition.  Therefore, after considering the Veteran's assertion of a relationship between his sleep apnea and left shoulder condition to service, and given VA's heightened duty to assist in this case, the Board finds that VA medical opinions are warranted that address the nature and etiology of the Veteran's sleep apnea and left shoulder condition.  See, e.g., McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016).   Moreover, with regard to the claim for headaches, the issue of secondary service connection was not addressed by the June 2013 VA examiner, and the examiner incorrectly noted that the Veteran's October 2002 examination did not include complaints of headaches, when, as shown above, it did.  As a result, the Board finds that the Veteran is entitled to a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, left shoulder condition, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The examiner should review all pertinent records associated with the claims file.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its onset during service or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left shoulder condition.  The examiner should review all pertinent records associated with the claims file.   

The Veteran contends that his left shoulder condition is related to an incident where he fell while performing night maneuvers in Vieques, Puerto Rico in 1978.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder condition had its onset during service or manifested to a compensable degree within one year after active service, or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's headaches.  The examiner should review all pertinent records associated with the claims file.   

The Veteran contends that his headaches are related to a June 1982 in-service incident  in which he was struck in the head, fell, and fractured his jaw.  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether:

a) It is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches first manifested in service, were caused by service, were aggravated by service, or are otherwise etiologically related to service.  

b) It is at least as likely as not (50 percent probability or greater) that the Veteran's headaches were proximately caused or aggravated by the Veteran's service-connected jaw disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  
6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







